internal_revenue_service number release date index number ----------------------------- -------------------------------------- ------------------------------- in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-135009-04 date date legend corporation ------------------------------------------------------------- a ----------------------------- -------------------------- --------------------------------- b c state trust_beneficiary date date date ------------------------- -------------------------- ------------------------------------- -------------------------- ------------- --------------------------------------------- ------------------------- ----------------------------------- ----------------------- -------------------------- ------------------------- plr-135009-04 dear ---------------- facts this letter responds to a letter dated date and subsequent correspondence submitted on behalf of corporation requesting inadvertent termination relief under sec_1362 of the internal_revenue_code according to the information submitted corporation incorporated on date under the laws of state and elected to be an s_corporation effective date prior to date the shareholders of corporation were a b and c on date a gifted shares of corporation to trust it is represented that since date trust met the requirements to be a qualified_subchapter_s_trust qsst as defined in sec_1361 due to an oversight however a timely qsst election under sec_1361 was not filed on behalf of trust thereby terminating corporation s s_corporation_election on date on or about date corporation's accountant discovered that a qsst election for trust was not made shortly after date corporation submitted this private_letter_ruling request corporation represents that the failure_to_file the qsst election was not motivated by tax_avoidance or retroactive tax planning it is represented that corporation and a b and c have treated corporation as an s_corporation since date further corporation and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of corporation as an s_corporation applicable law sec_1361 generally provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder plr-135009-04 sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 may be effective up to days and two months before the date of the election sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that plr-135009-04 prevent any loss of revenue due to a transfer of stock to an ineligible shareholder conclusion based solely on the materials submitted and representations made we conclude that corporation's s_corporation_election terminated on date when trust became a shareholder of corporation stock we further conclude that the termination was inadvertent within the meaning of sec_1362 under f corporation will be treated as if it were an s_corporation from date and thereafter provided the required qsst election with an effective date of date is filed with the appropriate service_center within days from the date of this letter and corporation's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 accordingly corporation's shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and nonseparately computed items of corporation as provided in sec_1367 and take into account any distributions made by corporation as provided in sec_1368 if corporation or any of corporation's shareholders fail to treat corporation as described above this ruling shall be void a copy of this letter should be attached to the qsst election except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion concerning whether corporation is otherwise qualified to be an s_corporation or whether trust is otherwise qualified to be a qsst this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent s sincerely yours jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
